Case:17-17630-MER Doc#:173 Filed:03/14/19                  Entered:03/14/19 10:55:36 Page1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re                                              )
                                                    )
 MATTHEW CURTIS WITT,                               )   Case No. 17-17630-MER
                                Debtor.             )   Chapter 7
                                                    )

     OBJECTION TO EX PARTE MOTION FOR 2004 ORDER FOR EXAMINATION
                       FILED BY NOEL WEST LANE


         Nicolle Witt, Pinnacle Mastery, Ltd., Mile High Diesel, Inc., and, Silver Leaf Mortgage, Inc.
 (collectively the “Affiliated Parties”), through counsel, respectfully submit their Objection to the Ex
 Parte Motion for 2004 Order for Examination filed by Noel West Lane (th e“2004 Motion”). As
 grounds therefore, the Affiliated Parties state as follows:

         1.     Matthew Witt (“Debtor” filed a voluntary petition for relief under Chapter 7, of Title
                11 of the United States Code on August 17, 2017 (“Petition Date”).

         2.     Tom Connolly is the duly appointed Chapter 7 Trustee in this bankruptcy case.

         3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. 157 and this is a
                core proceeding.

         4.     Mr. Lane filed his 2004 Motion on March 8, 2019, ex parte. See Docket No. 169. Mr.
                Lane seeks to examine the Affiliated Parties concerning "inquiry into the Debtor's
                and other examinees' financial transactions prior to the bankruptcy petition which
                may directly impact the administration of the estate and claims of fraudulent
                conveyance." Id. at 16.

         5.     On March 1, 2019, this Court entered its Order Granting David Kahn's 2004 Motion
                (the "2004 Order"). See Docket No. 164. Mr. Lane seeks to piggyback on the 2004
                Order based upon his relationship with Mr. Kahn. See Docket No. 169 at 3-4. The
                Affiliated Parties have filed a Motion asking the Court to reconsider the 2004 Order.
                See Docket No. 167.

         6.     The Court entered its order granting the Debtor a discharge on January 2, 2018. See
                Docket No. 70.

         7.     Mr. Lane was scheduled as a creditor by the Debtor. See Docket No. 1, Sch. D. Mr.
                Lane received timely notice of the Meeting of Creditors and Deadline to object to


                                                  -1-
Case:17-17630-MER Doc#:173 Filed:03/14/19               Entered:03/14/19 10:55:36 Page2 of 5



             discharge. See Docket Nos. 11 & 14.

      8.     Mr. Lane did not timely file a complaint under 11 U.S.C. § 523 to except his debt
             from discharge. Fed.R.Bankr.P. 4007(c). Nor did he file a complaint asserting
             Debtor should be denied a discharge under 11 U.S.C. § 727. Fed.R.Bankr.P. 4004(a).
             He did file a motion for an extension of time which the Court considered as a motion
             to revoke the Debtor's discharge. See Docket No. 83. The Court denied the Motion,
             stating:

             Thus, whether under the rubric of 'newly discovered evidence' to
             support reconsideration of entry of the Debtor's discharge under Civil
             Rule 59(e) or revocation of discharge under § 727(d), Lane gives the
             Court no sufficient legal or factual basis to take the profound step of
             revoking the Debtor's discharge to permit additional time for Lane to
             file an objection.

      See Docket No. 100, p.4.

      9.     Likewise, Mr. Lane offers the Court no new facts in his current motion, in which he
             mainly discusses 44 boxes that have been in his possession since at least 2016. See
             Docket 169, Exhibit A.

      10.    Pursuant to 11 U.S.C. § 727(e), except in very limited circumstance not applicable
             here, a request for revocation of a debtor's discharge must be filed within one year
             after the discharge is granted. Mr. Lane has requested a Rule 2004 exam, which he
             appears to intend to do pro se, well after the one year bar date.

      11.    It is axiomatic that a Rule 2004 examination, while very broad, is not unlimited. In
             re Buick, 174 B.R. 299, 206 (Bankr.D.Colo. 1994); In re Blinder, Robinson & Co.,
             Inc., 127 B.R. 267 (D.Colo. 1991). Rule 2004 should not be used as a discovery tool
             to harass an interested party. Id.

      12.    Further, "the examination of a witness [under Rule 2004] as to matters having no
             relationship to the debtor's affairs or no effect on the administration of the estate is
             improper." In re Continental Forge Co., Inc., 73 B.R. 1005, 1007 (Bankr. W.D. Pa.
             1987); See also, In re Cinderella Clothing Indus., Inc., 93 B.R. 373 (Bankr. E.D. Pa.
             1988)(A post-confirmation Rule 2004 exam must be limited to "issues which the
             court, at that time, still has the power to entertain."); In re Strecker, 251 B.R. 878,
             880 (Bankr. D. Colo. 2000)(An examination of a debtor will not be allowed where
             the creditor has no colorable claim under 11 US.C. §§ 523 or 727.).

      13.    The only issue remaining in the administration of Debtor's bankruptcy case is a
             motion to partially avoid Mr. Kahn's lien on the Debtor's share of his residence and


                                               -2-
Case:17-17630-MER Doc#:173 Filed:03/14/19              Entered:03/14/19 10:55:36 Page3 of 5



             Mr. Kahn's objection. See Docket Nos. 45 & 73. This issue does not involve the
             Affiliated Parties or Mr. Lane.

      14.    Prior to the Debtor's bankruptcy filing, Rekon, LLC brought a meritless fraudulent
             conveyance lawsuit against the Affiliated Parties.

      15.    Upon the Debtor's bankruptcy filing the claims asserted against the Affiliated Parties
             became property of the bankruptcy estate. 11 U.S.C. § 541. See Delgado Oil Co., Inc.
             v. Torres, 785 F.2d 857, 860 (10th Cir. 1986).

      16.    The Trustee was provided extensive personal and business records of the Affiliated
             Parties and did his own investigation. The proper disposition by the Trustee of the
             claims asserted against the Affiliated Parties was extensively briefed for the Court.

      17.    On July 16, 2018, the Court entered its Order approving a settlement agreement
             between the Trustee and Affiliated Parties ("Settlement Order"), stating as follows:

             [T]he Court has objectively considered the claims to be settled and
             finds the proposed settlement fair and equitable and in the best
             interests of the estate. Not only does the Settlement provide value to
             the estate, the Settlement would bring an end to the protracted
             litigation involving the Affiliated Defendants. The Court has not been
             presented with any viable alternative, and finds the Trustee exercised
             reasonable business judgment in entering into the Settlement.

      See Docket No. 150, p.4.

      18.    In accordance with the Court's Settlement Order, the Affiliated Parties paid the
             settlement amount and the Trustee stipulated to the dismissal of the lawsuit brought
             by Rekon, LLC with prejudice. That should be the end of any inquiries related to the
             relationship of the Affiliated Parties and the Debtor.

      19.    Mr. Lane has not demonstrated any valid basis for his request to conduct exams of
             the Affiliated Parties or for his extensive request for the production of confidential
             documents. Indeed, all of the alleged "fraudulent conveyances" were resolved by the
             Affiliated Parties' settlement with the Trustee. Id. Mr. Lane's 2004 Motion simply
             regurgitates the previous allegations and document production requests by Rekon.

      20.    Mr. Lane's request for documents and depositions at this late date, when he has no
             lawful claim to pursue, is simply harassment.




                                              -3-
Case:17-17630-MER Doc#:173 Filed:03/14/19            Entered:03/14/19 10:55:36 Page4 of 5




       WHEREFORE, Affiliated Parties request that the Court enter an order denying Mr. Lane's
 2004 Motion, and that the Court grant such other and further relief as it deems appropriate.


 DATED: March 14, 2019.                            Respectfully submitted,
                                                   BUECHLER LAW OFFICE, L.L.C.

                                                   /s/ Kenneth J. Buechler
                                                   ___________________________
                                                   Kenneth J. Buechler, #30906
                                                   999 18th Street, Suite 1230 S
                                                   Denver, Colorado 80202
                                                   Tel: 720-381-0045/Fax: 720-381-0382
                                                   ken@kjblawoffice.com




                                             -4-
Case:17-17630-MER Doc#:173 Filed:03/14/19             Entered:03/14/19 10:55:36 Page5 of 5



                               CERTIFICATE OF SERVICE

       I certify that on March 14, 2019, I served a complete copy of OBJECTION TO EX PARTE
MOTION FOR 2004 ORDER FOR EXAMINATION FILED BY NOEL WEST LANE on the
following parties in compliance with the Federal Rules of Bankruptcy Procedure and the Court’s
Local Rules:

Via U.S. Mail:

Matthew Curtis Witt
2792 Greatwood Way
Highlands Ranch, CO 80126

David Kahn
9450 SW Gemini Dr. #53210
Beaverton, OR 97008

Noel West Lane III
1060 Ingalls Street
Lakewood, CO 80214

Via CM/ECF:

 Shaun A. Christensen                            Tom H. Connolly
 Abbey Dreher                                    Susan J. Hendrick
 Phillip Jones                                   Steven T. Mulligan
 Charles S. Parnell                              Lauren E. Tew
 Patrick D. Vellone                              US Trustee



                                          By:    /s/ Sharon E. Fox
                                                For Buechler Law Office, L.L.C.




                                             -5-
